
	

113 S399 IS: American Job Protection Act
U.S. Senate
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 399
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2013
			Mr. Hatch (for himself,
			 Mr. Alexander, Ms. Ayotte, Mr.
			 Barrasso, Mr. Blunt,
			 Mr. Burr, Mr.
			 Chambliss, Mr. Coats,
			 Mr. Coburn, Mr.
			 Cochran, Ms. Collins,
			 Mr. Cornyn, Mr.
			 Enzi, Mrs. Fischer,
			 Mr. Flake, Mr.
			 Grassley, Mr. Hoeven,
			 Mr. Inhofe, Mr.
			 Isakson, Mr. Johanns,
			 Mr. Portman, Mr. Risch, Mr.
			 Roberts, Mr. Rubio,
			 Mr. Thune, Mr.
			 Toomey, and Mr. Wicker)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To protect American job creation by striking the Federal
		  mandate on employers to offer health insurance.
	
	
		1.Short
			 titleThis Act may be cited as
			 the American Job Protection
			 Act.
		2.Protect job
			 creationSections 1513 and
			 1514 and subsections (e), (f), and (g) of section 10106 of the Patient
			 Protection and Affordable Care Act (and the amendments made by such sections
			 and subsections) are repealed and the Internal Revenue Code of 1986 shall be
			 applied and administered as if such provisions and amendments had never been
			 enacted.
		
